             Case 1:20-cr-00067-PGG Document 40 Filed 12/02/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
UNITED STATES OF AMERICA                                    [Proposed]
                                                            Order of Restitution
                 v.

ADEL KELLEL,                                                Docket No. 20 Cr. 67 (PGG)

                   Defendant.

____________________________________


        Upon the application of the United States of America, by its attorneys, Audrey Strauss,

Acting United States Attorney for the Southern District of New York, Olga I. Zverovich,

Assistant United States Attorney, and Jorge Almonte, Special Assistant United States Attorney,

of counsel; the Presentence Investigation Report; the Defendant’s conviction on Count One of

the above-referenced Information; and all other proceedings in this case, it is hereby ORDERED

that:


        1.       Amount of Restitution

        ADEL KELLEL, the Defendant, shall pay restitution in the total amount of $771,195,

pursuant to 18 U.S.C. § 3663, to the victims of the offense charged in Count One, as set forth

below and in the attached Schedule of Victims. Upon advice by the United States Attorney’s

Office of a change of address of a victim, the Clerk of the Court is authorized to send payments to

the new address without further order of this Court.
            Case 1:20-cr-00067-PGG Document 40 Filed 12/02/20 Page 2 of 5




                       2011         2012        2013         2014        2015           Total


 Internal Revenue
 Service             $116,200    $156,535     $213,789     $98,606     $28,348        $613,478


 NYS Department
 of Taxation &
 Finance              $43,254     $36,388      $45,059     $23,821       $9,195       $157,717

 Total:                                                                               $771,195



                A.     Joint and Several Liability

       Restitution is not joint and several with other defendants or with others not named herein.

       2.       Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall, in the interest of justice, pay restitution

in installments pursuant to 18 U.S.C. § 3572(d)(1) and (2) as follows:

       (1) The Defendant shall commence monthly installment payments in an amount of at least

15 percent of the Defendant’s gross income, payable on the first day of each month, starting 30

days after the Defendant’s release from prison; and

       (2) While serving the term of imprisonment, the Defendant shall make installment

payments toward his restitution obligation, and may do so through the Bureau of Prisons’ (“BOP”)

Inmate Financial Responsibility Plan (“IFRP”). Pursuant to BOP policy, the BOP may establish

a payment plan by evaluating the Defendant’s six-month deposit history and subtracting an amount

                                                 2
            Case 1:20-cr-00067-PGG Document 40 Filed 12/02/20 Page 3 of 5




determined by the BOP to be used to maintain contact with family and friends. The remaining

balance may be used to determine a repayment schedule. BOP staff shall help the Defendant

develop a financial plan and shall monitor the Defendant’s progress in meeting his restitution

obligation. Any unpaid amount remaining upon release from prison will be paid in installments

of at least 15 percent of the Defendant’s gross income on the first day of each month.

       3.       Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name, Social Security number, and the docket number of this case on

each check or money order. Credit card payments must be made in person at the Clerk’s Office.

Any cash payments shall be hand delivered to the Clerk’s Office using exact change, and shall not

be mailed. For payments by wire, the Defendant shall contact the Clerk’s Office for wiring

instructions.

       The Clerk’s Office shall forward all restitution payments to the victims in this case, at the

below addresses within 30 days of receiving said payments from the Defendant:

       Internal Revenue Service - RACS
       Attn: Mail Stop 6261, Restitution
       333 W. Pershing Ave.
       Kansas City, MO 64108

       NYS Department of Taxation & Finance
       Disclosure Unit
       Building 8, Room 700
       W.A. Harriman Campus
       Albany, NY 12227




                                                 3
             Case 1:20-cr-00067-PGG Document 40 Filed 12/02/20 Page 4 of 5




        The Clerk’s Office shall ensure that the Defendant’s name, Social Security number, and

the docket number of this case are indicated on the payment prior to forwarding the payment to

the IRS.

        4.       Additional Provisions

        The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.       Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.


        SO ORDERED:


        ___________________________________                            December 2, 2020
                                                                       _____________
        HONORABLE PAUL G. GARDEPHE                                     DATE
        UNITED STATES DISTRICT JUDGE

                                                    4
         Case 1:20-cr-00067-PGG Document 40 Filed 12/02/20 Page 5 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                   x
                                                       :
UNITED STATES OF AMERICA                               :
                                                       :    SCHEDULE OF VICTIMS
             - v. -                                    :
                                                       :    20 Cr. 67 (PGG)
ADEL KELLEL,                                           :
                                                       :
                      Defendant.                       :
------------------------------------                   x


Name                               Address                       Amount of Restitution
                                   Internal Revenue Service -    $613,478.00
                                   RACS
                                   Attn: Mail Stop 6261,
Internal Revenue Service           Restitution
                                   333 W. Pershing Ave.
                                   Kansas City, MO 64108

                                   NYS Department of Taxation    $157,717.00
                                   & Finance
NYS Department of Taxation         Disclosure Unit
& Finance                          Building 8, Room 700
                                   W.A. Harriman Campus
                                   Albany, NY 12227

Total:                                                           $771,195.00




                                                 5
